t c summary opinion united_states tax_court floyd william munsinger audreanne elise lewallen f k a audreanne elise munsinger petitioners v commissioner of internal revenue respondent docket no 19896-06s filed date audreanne elise lewallen pro_se michael w lloyd for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure as petitioners have conceded the deficiency the sole issue remaining for decision is whether petitioners are each entitled to relief from joint_and_several_liability from the deficiency under sec_6015 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulations of facts at trial and accompanying exhibits at the time the petition was filed floyd william munsinger mr munsinger and audreanne elise lewallen ms lewallen jointly referred to herein as petitioners resided in wyoming for the taxable_year petitioners were married and filed a joint federal_income_tax return the return was prepared by h_r block based on information and documents furnished by petitioners petitioners erroneously omitted dollar_figure of wage income from their return dollar_figure of which was attributable to ms lewallen and dollar_figure of which was attributable to mr munsinger the omitted wage income represented one-third of petitioners’ total income for the year ms lewallen had actual knowledge of mr munsinger’s various employments specifically including his employment as a welder for progress rail services it was this wage income attributable to mr munsinger that was omitted from the return petitioners divorced in date their divorce decree is silent regarding the allocation of responsibility for any outstanding federal tax_liabilities the notice_of_deficiency sent jointly to petitioners on date determined a deficiency of dollar_figure the deficiency stemmed solely from the omitted items of wage income although petitioners subsequently conceded the deficiency in its entirety they each seek relief from the joint_and_several_liability created by the filing of their return only ms lewallen appeared at trial discussion a relief from joint_and_several_liability generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 sec_6015 provides three avenues for relief from that liability sometimes referred to as innocent spouse relief to a taxpayer who has filed a joint_return sec_6015 allows relief for understatements of although respondent moved to dismiss mr munsinger’s case for lack of prosecution we denied the motion as mr munsinger had signed a stipulation of facts in the case tax attributable to certain erroneous items on a return sec_6015 provides relief for a portion of an understatement_of_tax to taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary the discretion to grant equitable relief to taxpayers who otherwise do not qualify under sec_6015 or c see also sec_6015 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof to show his or her entitlement to relief rule a 119_tc_306 affd 101_fedappx_34 6th cir b mr munsinger mr munsinger jointly filed the petition giving rise to the instant action and he signed a stipulation of facts however he did not appear in person at trial to testify mr munsinger’s stipulation of facts did not address the issue before us namely his request for relief from joint_and_several_liability it merely conceded the deficiency stemming from in part his own receipt of gross_income from wages in the amount of dollar_figure as noted above the taxpayer bears the burden of establishing entitlement to relief rule a alt v commissioner supra mr munsinger has not met his burden and accordingly we hold that he is not entitled to relief under sec_6015 for the taxable_year in issue c ms lewallen ms lewallen earned approximately one-third of the income giving rise to the understatement_of_tax mr munsinger earned the bulk of it in both the petition and at trial ms lewallen requested that she not be held liable for more than half of the deficiency resulting from the underreporting of wages however despite the understandable nature of her request the court is a court of limited jurisdiction and we are not at liberty to make decisions based solely in equity see 484_us_3 92_tc_776 73_tc_1014 40_tc_436 affd 331_f2d_422 7th cir in addition we are bound by the constraints imposed by the internal_revenue_code and any ability we have to grant ms lewallen relief from complete joint_and_several_liability must be made within sec_6015’s framework relief under sec_6015 sec_6015 provides full or apportioned relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must establish that in signing the return he or she did not know and had no reason to know of the understatement sec_6015 ms lewallen does not satisfy the applicable statutory requirements where a spouse seeking relief from joint_and_several_liability has actual knowledge of the underlying transaction that produced the omitted income relief is unavailable see sec_6015 115_tc_183 affd 282_f3d_326 5th cir ms lewallen had actual knowledge of the item_of_income omitted from the return attributable to mr munsinger namely his employment with progress rail services therefore petitioner is not entitled to relief under sec_6015 relief under sec_6015 sec_6015 allows proportionate tax relief if a timely election is made through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have been living apart for a 12-month_period generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe further the items that were omitted from petitioners’ federal_income_tax return giving rise to the understatement included income items attributable to ms lewallen herself it would not be inequitable to hold her liable for the understatement attributable to her omitted income see sec_6015 v commissioner tcmemo_2001_325 relief under sec_6015 however is not available if the commissioner demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof that is not allocable to such individual sec_6015 121_tc_73 cheshire v commissioner supra pincite as noted above ms lewallen had actual knowledge of mr munsinger’s employment with progress rail services the item giving rise to the underpayment not allocable to her therefore relief is not available to ms lewallen under sec_6015 relief under sec_6015 sec_6015 grants the commissioner discretion to relieve an individual where relief is not available under sec_6015 or c from joint liability if taking into account all the facts and circumstances it is inequitable to the knowledge requirement under sec_6015 does not require the requesting spouse to possess actual knowledge of the tax consequences arising from the item giving rise to the deficiency 121_tc_73 115_tc_183 affd 282_f3d_326 5th cir sec_1_6015-3 income_tax regs rather the statute mandates only a showing that the requesting spouse actually knew of the item on the return that gave rise to the deficiency or portion thereof without regard as to whether he or she knew of the tax consequences 292_f3d_800 d c cir affg tcmemo_2000_332 cheshire v commissioner supra in the instant case however we are convinced that ms lewallen also knew that wages are includable as income and fully taxable hold the individual liable for any unpaid tax or deficiency sec_6015 as previously discussed ms lewallen is not entitled to relief under sec_6015 or c as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must generally be satisfied before the commissioner will consider a request for equitable relief under sec_6015 insofar as her own omitted wage income is concerned ms lewallen does not satisfy all of the threshold conditions condition of revproc_2003_61 sec_4 requires that the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse although normally the court will review the commissioner’s denial of relief under sec_6015 under an abuse_of_discretion standard see eg 118_tc_106 affd 353_f3d_1181 10th cir the request for relief in this case was not made until the petition was filed revproc_2000_15 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 which is effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date ie mr munsinger unless one of the enumerated exceptions applies which none do as to the omitted wage income attributable to mr munsinger ms lewallen does satisfy the seven threshold conditions the inquiry then turns to whether any circumstances are present under which relief would normally be granted see id sec_4 c b pincite ms lewallen testified at trial that she would not suffer economic hardship if relief were not granted and no special circumstances are present in this case consequently we must examine whether taking into account all the facts and circumstances it is inequitable to hold ms lewallen liable for all or part of the deficiency stemming from the omission of mr munsinger’s wage income see id sec_4 c b pincite we hold that it is not petitioners’ divorce decree is silent on the allocation of outstanding federal tax debts and as noted above ms lewallen would not suffer economic hardship if relief were not granted most importantly however revproc_2003_61 sec_4 specifically states that actual knowledge by the requesting spouse of the item giving rise to the deficiency is a strong factor weighing against relief and may be overcome only if the factors in favor of equitable relief are particularly compelling unfortunately for ms lewallen no compelling factors present themselves in this case and ms lewallen is not entitled to relief under sec_6015 conclusion for the reasons discussed above neither petitioner is entitled to relief from joint_and_several_liability from the deficiency determined by respondent for to reflect our disposition of the disputed issue as to each petitioner decision will be entered for respondent
